DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
With regard to applicant’s Statement Regarding Substance of Interview on page 9, please see the Advisory Action of 3/1/2022.
With regard to the arguments on pages 10-11 directed towards the previous 112(a) rejection of Claim 8,
Applicant argues that Figure 3 is not an alternative embodiment to Figure 2.  The Examiner respectfully disagrees. Applicant’s own specification expressly states in paragraph [0026] of the published application that “FIG. 3 is a cross-sectional view of a magnetic sensor apparatus in accordance with a further example implementation” (emphasis added).  Claim 6, from which claim 8 depends, expressly recites “an electrically conductive shield comprising a cutout” on line 5.  While the chip’s conductors can be considered a shield, in light of the disclosure, the chip would still be a chip, and applicant has distinctly recited the chip from the .

    PNG
    media_image1.png
    552
    845
    media_image1.png
    Greyscale

Claim Interpretation
Throughout the claims, applicant refers to an orthogonal projection, such as in claim 1 where applicant recites “wherein the coil, the magnetic field sensor, and the cutout are arranged 
With regard to applicant’s arguments on pages 12-13 directed towards the prior art,
The Examiner respectfully disagrees and notes that David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732) disclose newly amended Claim 1.  While applicant does not present any specific arguments, the following is an explanation as to why the prior art discloses the claim features.
David discloses a magnetic sensor chip located within plural turns of a coil and where both are located on a leadframe, and where the leadframe is dimensionally larger than the coil as seen below:

    PNG
    media_image2.png
    512
    802
    media_image2.png
    Greyscale

David does not disclose that the leadframe has a cutout or how such a cutout dimensionally relates to the sensor or coil.
Sauber discloses that it is known to have a leadframe with a cutout directly below the sensor in order to prevent or reduce unwanted eddy currents that can form in the leadframe and negative impact the sensor (Abstract).  Sauber also discloses that the leadframe’s cutout extends beyond the sensor to the outer perimeter of the leadframe.  Lastly, Sauber discloses that it is known to use different shapes and sizes for the cutout.  In the combination, a cutout would be placed below the sensor of David, and where the cutout would extend to the outer perimeter of the leadframe.  Because the leadframe of David is larger than the coil, an outer turn of the coil must overlap part of the leadframe’s cutout, and the cutout must extends beyond the outer turn of the coil.  

    PNG
    media_image3.png
    378
    505
    media_image3.png
    Greyscale

Lastly, by changing the shape of the cutout, or optimizing the dimensions of the cutout, or changing the size/proportion of the cutout, the claimed percentages relating the dimensions of the cutout with the other elements such as the sensor are disclosed by the prior art.  In a similar manner, the prior art also discloses the features of Claim 6.  As such, the Examiner respectfully disagrees.  Please see the rejection found below.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 8,
The phrase “the magnetic field sensor and the coil are formed on a side of the chip which faces away from the non-conductive carrier” on lines 2-3 introduces new matter.  Claim 6, from which this claim depends, now recites that the shield is between the coil and the magnetic field 
As to Claim 11,
The phrase “the chip further comprises a second coil, interconnected with the first coil in a differential arrangement, and a second magnetic field sensor interconnected wit the magnetic field sensor in a differential arrangement, wherein the second coil and the second magnetic field sensor provide a second orthogonal projection of the magnetic field sensor onto a second plane defined by second turns of the second coil, and wherein the second magnetic field sensor comprises a second sensitive area lying within a second area enclosed by a second outer turn of the second coil” on lines 2-11 introduces new matter. At issue here is that applicant has amended claim 6 to require “an electrically conductive shield comprising a cutout” on line 5, and read in light of the disclosure, this claim is therefore directed towards the embodiment of Figure 3.  However, claim 11 recites specific claim features such as a second magnetic sensor, second coil, 
As to Claim 20,
The phrase “wherein at least 75% of a second sensitive area of the second magnetic field sensor lies within the cutout” on lines 5-6 introduces new matter.  At issue here is that, similar to what was explained above in claim 1, the second sensor does not have a sensitive area that “lies within the cutout” as claimed.  In order to be located within the cutout, the sensor must reasonably physically exist within the cutout.  While Figure 10, which is the only figure that shows the second sensor, does not show a side view, this figure, as best understood, is showing essentially two sensor arrangements similar to that shown in Figures 1A,1B.  As see in Figures 1A,1B, the sensor (17) does not physically exist in the cutout (12). Instead, in plan view, the sensor is located in a relative manner to the cutout, but the sensor is located above and outside the cutout.  Applicant is not reciting that the above sensor lies within the cutout when viewed from a specific location and is instead merely reciting that a portion of the sensor is located within the cutout. Because the original disclosure does not disclose such a feature, the above phrase introduces new matter.

As to Claim 9,
This claim stands rejected for incorporating and reciting the above rejected subject matter of Claim 8 and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 9, 11,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 6,
The phrase “the magnetic field sensor includes a sensitive area lying within an area enclosed by an outer turn, of the turns and least partially lying over the cutout, of the first coil and over the cutout” on the last three lines is indefinite.  The above phrase is indefinite because 
As to Claim 11,
The phrase “the magnetic field sensor” on lines 3-4 is indefinite.  Applicant has introduced a second magnetic field sensor on line 3 of claim 11, and applicant previously recites a magnetic field sensor in claim 6.  As such, reciting “the magnetic field sensor” can reasonably refer to either sensor, which is unclear and therefore indefinite as it is unclear which coil this phrase is referencing.  It is suggested to applicant to change the initial sensor recitation in claim 6 to a first magnetic field sensor to overcome this issue.
As to Claims 7, 8, and 9,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732).
As to Claims 1, 2, 3, 4, 5, 16, 17, and 18,
David discloses A system including A magnetic field sensor apparatus arranged in a package (14) (Paragraph [0026]) and comprising: a leadframe (22) composed of an electrically conductive material (Paragraph [0024], (Figure 1 / note the leadframe must be composed of an electrically conductive material as it is the part that electrically connects the sensor to other components by way of the leads), and a chip (20), fitted on the leadframe, including a first coil (18) having turns including an outer turn at least partially overlapping the leadframe , and a 
David does not disclose wherein the leadframe comprises a cutout, the first coil having turns including an outer turn at least partially overlapping the cutout, the magnetic field sensor arranged over the cutout, the cutout extends beyond the outer turn of the turns of the first coil, wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil.
Sauber discloses the leadframe (102) comprises a cutout (150) or (152), and a magnetic sensor (104) is located over the cutout, (Figures 2A, 2C, 2D, 2F), that the cutout extends beyond the sensor and extends to an outer perimeter of the leadframe (Figure 2A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include the leadframe comprises a cutout, the first coil having turns including an outer turn at least partially overlapping the cutout, the magnetic field sensor arranged over the cutout, the cutout extends beyond the outer turn of the turns of the first coil 
David in view of Sauber do not explicitly disclose the dimensions of the cutout relative to the sensor, and therefore do not disclose wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil.
However, Sauber discloses that different cutout shapes are known that each include a different percentage of how much the sensor is located in the cutout (see Figures 2A, 2E, 2F, and 2G) thereby demonstrating that the percentage of the sensor in the cutout is a result effective variable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber to optimize the dimensions of the cutout, change the shape of the cutout, and change size/proportion of the cutout to therefore include wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil given the above disclosure and teaching of Sauber in in .
Claims 6, 7, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of MIYAWAKI (JP 2011-185914A) and Sauber (US 2011/0133732).
Note that the cited paragraphs come from the provided machine English translation of JP 2011-185914A.
As to Claims 6 and 7,
David discloses A magnetic field sensor apparatus comprising: a chip (14), wherein the chip comprises a magnetic field sensor (16) and a first coil (18) having turns (Paragraph [0043]), wherein the magnetic field sensor includes a sensitive area lying within an area enclosed by an outer turn of the turns (Figure 1 / note that since the sensor is completely within the coil, its sensitive area must be within the coil as well).
David does not disclose a non-conductive carrier, wherein the chip is fitted on the non-conductive carrier, an electrically conductive shield including a cutout, wherein the cutout 
MIYAWAKI discloses a non-conductive carrier (2), wherein the chip is fitted on the non-conductive carrier (Paragraph [0031]), (Figures 1 and 2), an electrically conductive shield (5a or 5b) located relative to the coil (3) and the magnetic field sensor (4) (Figure 1 and 2), (Paragraph [0033]), wherein the non-conductive carrier comprises a printed circuit board (Paragraph [0031] / note element (2) is a printed wiring board), the non-conductive carrier includes a layer (e.g. near 8f or 8a) located on an opposite of the shield (5a or 5b) which is opposed to a side of the shield that the magnetic field sensor (4) is located on (Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include a non-conductive carrier, wherein the chip is fitted on the non-conductive carrier, an electrically conductive shield, wherein the non-conductive carrier comprises a printed circuit board as taught by MIYAWAKI in order to advantageously provide a supporting structure for the sensor and coil and to advantageously provide protection for the sensor elements from the external environment, and in order to advantageously remove or reduce electric field noise applied to the sensor from the outside, and to remove or reduce electric field noise emitted from the coil portion to the outside (Paragraph [0033]).
Sauber discloses an electrically conductive shield (102)  including a cutout (150), the cutout extends to the outer periphery of the shield (Figures 2A-2D), and a sensitive area of the magnetic field sensor (104) (Figure 2A-2D) partially lying over the cutout, and where the cutout extends beyond the sensitive area (Paragraphs [0015], [0016]), (Figures 2A-2D).

(Note: Applicant explains in paragraph [0053] of the published application that wiring inside the chip can serve as a shield.  In a similar manner, the leadframe of Sauber can also reasonably considered a shield in light of applicant’s disclosure.)
As to Claim 8,
David in view of MIYAWAKI  and Sauber discloses the magnetic field sensor and the first coil are formed on a side of the chip which faces away from the non-conductive carrier (Figure 1 / note that the sensor and coil will always be on a side of the chip that faces away from a portion of the carrier).
As to Claim 9,
David in view of MIYAWAKI  and Sauber discloses wherein the first coil and the magnetic field sensor are arranged on a first side of the electrically conductive shield, and wherein the non-conductive carrier is arranged on an opposite side of the electrically conductive shield relative to the first side (see above the rejection of claims 6 and 7 and note that because 
As to Claim 15,
David discloses the magnetic field sensor is a horizontal Hall sensor (Paragraph [0021]).
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of MIYAWAKI (JP 2011-185914A) and Sauber (US 2011/0133732) as applied to claim 6 and in view of view of Cesaretti (US 2017/0030979).
As to Claim 11,
David in view of MIYAWAKI  and Sauber does not disclose the chip further comprises a second coil, interconnected with the first coil in a differential arrangement, and a second magnetic field sensor interconnected with the magnetic field sensor in a differential arrangement, wherein the second coil and the second magnetic field sensor provide a second orthogonal projection of the magnetic field sensor onto a second plane defined by second turns of the second coil, and wherein the second magnetic field sensor includes a second sensitive area lying within a second area enclosed by a second outer turn of the second coil.
 Cesaretti discloses the chip further comprises a second coil (206b), interconnected with the first coil in a differential arrangement (Paragraph [0137]), (Figure 12), and a second magnetic field sensor (210) interconnected with the magnetic field sensor (208) in a differential arrangement (Figure 12) / note differential amplifier (216)), wherein the second coil and the second magnetic field sensor provide a second orthogonal projection of the magnetic field sensor onto a second plane defined by second turns of the second coil, and wherein the second magnetic field sensor includes a second sensitive area lying within a second area enclosed by a second outer turn of the second coil (Figure 12).

As to Claim 12,
David in view of MIYAWAKI does not disclose an evaluation circuit configured to filter a first signal, associated with the magnetic field sensor, and a second signal, associated with the first coil, using low-pass filter devices matched to one another with regard to filter behavior or using a common low-pass filter device.
Cesaretti discloses an evaluation circuit (216,218,220,222) configured to filter a first signal, associated with the magnetic field sensor, and a second signal, associated with the first coil, using low-pass filter devices matched to one another with regard to filter behavior or using a common low-pass filter device. (Figure 12 / note the first signal can be the actual output of the sensor and the second signal can be the magnetic field from the coils that influences the first signal, and note that because the first signal is being filtered, both the first and second signals are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIYAWAKI and Sauber to include an evaluation circuit configured to filter a first signal, associated with the magnetic field sensor, and a second signal, associated with the coil, using low-pass filter devices matched to one another with regard to filter behavior or using a common low-pass filter device as taught by Cesaretti in order to advantageously remove unwanted noise from the sensor output and reduce the amount of data processing needed on the first signal. 
As to Claim 14,
David in view of MIYAWAKI and Sauber does not disclose the evaluation circuit is integrated in the chip.
Cesaretti discloses the evaluation circuit is integrated in the chip (Paragraph [0007]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIYAWAKI and Sauber to include the evaluation circuit is integrated in the chip as taught by Cesaretti in order to advantageously provide a more compact sensing system that does not need external circuity to process or test the output of the sensing element.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of MIYAWAKI (JP 2011-185914A) and Sauber (US 2011/0133732) and Cesaretti (US 2017/0030979) as applied to claim 12 and in further view of Tanabe (US 2018/0321332).
As to Claim 13,

Tanabe discloses he evaluation circuit (12),(20),(30)comprises one or more of a first resistor (31) and a second resistor, wherein the first resistor is configured to perform a voltage or current conversion of the first signal or of a third signal derived from the first signal (Figure 2), wherein the second resistor is configured to perform a voltage or current conversion of one or more of second signal or of a fourth signal derived from the second signal, wherein the one or more of the first resistor the second resistor are a resistor type identical to a resistor (22) of the low-pass filter devices or of the common low-pass filter device (20) (Figure 2), (Paragraph [0048] / note the resistors are identical in that they are indicated by the same symbol and thus are reasonably the same basic type of resistive device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIAAYAWAKI, Sauber, and Cesaretti include t he evaluation circuit comprises one or more of a first resistor and a second resistor, wherein the first resistor is configured to perform a voltage or current conversion of the first signal or of a third signal derived from the first signal, wherein the second resistor is configured to perform a voltage or current conversion of one or more of second signal or of a fourth signal derived from the second signal, wherein the one or more of the first resistor the second resistor are a resistor .
Claims 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732) as applied to claim 1 and in view of view of Cesaretti (US 2017/0030979).
As to Claims 19, 20, and 21,
David in view of Sauber and Cesaretti as previously taught in claim 1 does not disclose the leadframe further comprises a second cutout, and wherein the chip further comprises a second coil, having second turns, and a second magnetic field sensor arranged within a second area enclosed by a second outer turn of the second turns of the second coil, wherein the first coil and the second coil are interconnected via a connection to form a differential coil arrangement, at least 75% of a second sensitive area of the second magnetic field sensor lies within the second cutout, and at least 25% of the second area enclosed by the second outer turn of the second coil lies within the second cutout, the chip further comprises a first terminal, associated with the cutout and in contact with the connection, and a second terminal associated with the second cutout and in contact with the connection.
Sauber discloses the leadframe further comprises a second cutout (154) (Figure 2C), the leadframe (102) comprises a cutout (150) or (152), and a magnetic sensor (104) is located in the cutout, a sensitive area of the magnetic field sensor projects beyond a particular direction of the cutout in the orthogonal projection (Figure 2A), the magnetic sensor (104) is located over the cutout, (Figures 2A, 2C, 2D, 2F), that the cutout extends beyond the sensor and extends to an outer perimeter of the leadframe (Figure 2A).

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber and Cesaretti to include duplicating the cutout or at least providing a cutout for each sensor arrangement to therefore include a second cutout, and wherein the chip further comprises a second coil, having second turns, and a second magnetic field sensor arranged within a second area enclosed by a second outer turn of the second turns of the second coil, wherein the coil and the second coil are interconnected via a connection to form a differential coil arrangement, the second coil, the second magnetic field sensor, and the second cutout are arranged to provide a second orthogonal projection of the second magnetic field 
David in view of Sauber and Cesaretti do not explicitly disclose the dimensions of the cutout relative to the sensor, and therefore do not disclose at least 75% of a second sensitive area of the second magnetic field sensor lies within the second cutout, and at least 25% of the second area enclosed by the second outer turn of the second coil lies within the second cutout.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber and Cesaretti to optimize the dimensions of the cutout, change the shape of the cutout, and change size/proportion of the cutout to therefore include at least 75% of a second sensitive area of the second magnetic field sensor lies within the second cutout, and at least 25% of the second area enclosed by the second outer turn of the second coil lies within the second cutout given the above disclosure and teaching of Sauber in in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), and because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05), and in order to advantageously change the shape of the cutout such that it provides a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), including a large level of eddy current reduction by providing a large cutout but still provide a sufficiently level of structural stability to support the sensor (see MPEP 2144.04(IV)(A),(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858